          Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Criminal No. 20-cr-10023-GAO

                                UNITED STATES OF AMERICA

                                                 v.

                                    BERNADITO CARVAJAL

               ORDER ON GOVERNMENT’S MOTION FOR DETENTION

                                           April 21, 2020

Boal, M.J.

       Defendant Bernadito Carvajal is charged in a two-count indictment with distribution of

fentanyl and cocaine, resulting in death, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(c), and

distribution of and possession with intent to distribute fentanyl, in violation of 21 U.S.C. §

841(a)(1). Docket No. 13. The government moves for detention pursuant to 18 U.S.C.

§§ 3142(f)(1)(C) and (E) and 3142(f)(2)(A).

       An initial appearance was held on August 1, 2019, at which the defendant consented to

voluntary detention without prejudice. Docket Nos. 5, 7. On April 14, 2020, Carvajal filed a

motion for emergency release from custody. Docket No. 23. Because this Court had issued a

voluntary order of detention, it construed that motion as one for a detention hearing. Docket No.

24. The government filed an opposition on April 16, 2020, Docket No. 26, and this Court held a

hearing via videoconference on April 20, 2020. By agreement, the parties proceeded by proffer

and the government introduced ten exhibits into evidence.




                                                  1
          Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 2 of 6



       After careful consideration of the evidence, the parties’ arguments at the hearing, the

presumption applicable to this case, and a Pretrial Services Report recommending detention, this

Court orders Carvajal detained pending trial.

I.     ANALYSIS

       A.      Bail Reform Act

       Under the Bail Reform Act, a defendant may only be detained pending trial if the

government establishes either by clear and convincing evidence that the person poses a danger to

the safety of any other person or the community if released, or by a preponderance of the

evidence that the person poses a serious risk of flight. 18 U.S.C. § 3142(f); United States v.

Patriarca, 948 F.2d 789, 791-93 (1st Cir. 1991). If there is some risk, this Court should consider

whether a combination of release conditions “will serve as a reasonable guard.” Id. at 791

(citations omitted).

       In determining whether suitable release conditions exist, the judicial officer must take

into account the following: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the accused,

including family ties, employment and other factors; and (4) the nature and seriousness of the

danger posed by the person’s release. 18 U.S.C. § 3142(g). Each of these factors must be

weighed, and the decision on whether to release is an individualized one. Patriarca, 948 F.2d at

794.

       The government bears the burden of persuasion to establish that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community. United States v. Dillon, 938 F.2d 1412, 1416

(1st Cir. 1991). Where, as here, there is probable cause to believe that the defendant committed



                                                 2
         Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 3 of 6



an offense punishable under the Controlled Substances Act by a term of incarceration of 10 years

or more, a rebuttable presumption of danger and flight arises. 18 U.S.C. § 3142(e)(3)(A). The

presumption imposes a burden of production on the defendant to come forward with “some

evidence” to demonstrate that he is not a danger to the community or a flight risk. United States

v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985), abrogated on other grounds by United States v.

O’Brien, 895 F.2d 810 (1st Cir. 1990). Without credible evidence to rebut the presumption, the

presumption alone may justify detention. United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir.

1985). Notwithstanding this rebuttable presumption, the burden of persuasion always remains

with the government. Jessup, 757 F.2d at 381.

       B.      Nature Of The Offense

       The government alleges that Carvajal sold fentanyl to a 26-year-old man who later

overdosed. Docket 1-1 at 3. The government further alleges that even after Carvajal knew of the

overdose he sold fentanyl to an undercover investigator.

       C.      Defendant’s History And Characteristics

       Carvajal is 28 years old. He was born in the Dominican Republic. In 2017, Carvajal

emigrated to the United States on a B2 visitor’s visa, which expired on October 20, 2017.

Probation reports that there is an active ICE detainer for Carvajal.

       Since April 2017, Carvajal has lived in Lawrence, Massachusetts. Prior to his arrest,

Carvajal worked at an Olive Garden restaurant in Methuen, Massachusetts. He earned a high

school diploma from a Dominican high school.

       In his pretrial services interview, Carvajal stated that he was diagnosed with tuberculosis

during his incarceration on the pending charges.




                                                   3
            Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 4 of 6



       D.       Risk of Flight

       Carvajal grew up in the Dominican Republic and has a four-year-old son there. His

mother lives in the Turks and Caicos, where he resided in 2016. Prior to his arrest, Carvajal had

daily contact with his son, and regularly sent money to support him. Since 2018, Carvajal has

been in a significant relationship with his now fiancé, who lives in Lawrence.

       Carvajal has an active Dominican passport and has not travelled outside of Massachusetts

since his 2017 entry to the United States.

       E.       Dangerousness

       Narcotics trafficking is encompassed within Congress’s definition of danger to the

community. United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985). As indicated above, the

government alleges that Carvajal distributed fentanyl and cocaine, resulting in a death.

       Carvajal has no criminal record.

       F.       Assessment Of All Factors

       This Court has carefully considered the evidence in light of the criteria for detention set

forth in 18 U.S.C. § 3142. Carvajal’s proposed release plan includes home incarceration, an

unsecured bond, and his fiancé as a third-party custodian.

       Carvajal is charged with drug trafficking resulting in death. He is in the United States

illegally and has strong ties to the Dominican Republic. On the other hand, he has no history of

violence, no criminal record, and a strong relationship with his girlfriend, with whom he

proposes to live upon his release. While this Court is mindful of the dangers posed by the

COVID-19 public health crisis in custodial settings, the present record lacks any medical




                                                 4
          Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 5 of 6



evidence connecting Carvajal’s tuberculosis diagnosis with increased risks to him from COVID-

19.

       In light of the serious nature of Carvajal’s offenses, his immigration status, his strong ties

to the Dominican Republic, and the presumption applicable to this case, this Court finds that no

condition or combination of conditions will reasonably assure the appearance of Carvajal as

required and the safety of the community.

                                   ORDER OF DETENTION

       In accordance with the foregoing memorandum, IT IS ORDERED that:

       1. Bernadito Carvajal be committed to the custody of the Attorney General or his

designated representative, for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal;

       2. Bernadito Carvajal be afforded a reasonable opportunity for private consultation with

counsel; and

       3. On order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility in which Bernadito Carvajal is

detained and confined shall deliver him to an authorized Deputy United States Marshal for the

purpose of any appearance in connection with a court proceeding.




                                                 5
       Case 1:20-cr-10023-GAO Document 30 Filed 04/21/20 Page 6 of 6



                            RIGHT OF APPEAL

     THE PERSON DETAINED BY THIS ORDER MAY FILE AN APPEAL FROM A

RELEASE OR DETENTION ORDER PURSUANT TO 18 U.S.C. § 3145(c).




                                    /s/ Jennifer C. Boal
                                  JENNIFER C. BOAL
                                  United States Magistrate Judge




                                     6
